Exhibit Prestige Brands Holdings, Inc. Reports First Quarter Fiscal 2009 Results Irvington, NY, August 7, 2008—Prestige Brands Holdings, Inc. (NYSE-PBH), a consumer products company with a diversified portfolio of well-known brands, today announced results for the first quarter of fiscal year 2009, which ended on June 30, 2008. Total revenues for the first fiscal quarter ended June 30, 2008 were $73.5 million, a 6.5% decrease from total revenues of $78.6 million in the prior year comparable quarter.As indicated in our news release of July 23rd, this decline is largely attributable to pricing dynamics in the cryogenic segment of the over-the-counter wart treatment category affecting our Compound W® and Wartner® brands. A secondary factor is the continued absence of the Little Remedies® pediatric cough/cold products, which were voluntarily withdrawn from the marketplace in the fall of calendar year 2007. In addition, The Doctor’s® NightGuard™ brand continued to experience declining sales due to the competition which came into the marketplace in last fiscal year’s first quarter. Operating income of $21.2 million for the first quarter was $1.9 million, or 8.2% below last year’s operating income of $23.1 million. The decline from last year was due to the sales decline, partially offset by favorable cost of sales and lower advertising and promotion expenses. G&A expenses were higher than prior year, primarily due to increased stock based compensation expenses. Interest expense of $8.8 million was $1.1 million lower than prior year due to lower debt outstanding, the Company having repaid $52.1 million during the previous fiscal year. Net income for the first quarter was $7.8 million, or $0.16 fully diluted earnings per share, 6.5% below last year’s reported net income of $8.3 million, or $0.17 fully diluted earnings per share. Results by Segment for the First Fiscal Quarter Over-the-Counter Healthcare Products Revenues of $39.2 million were $3.2 million or 7.5% less than the prior year comparable period. The decline is primarily attributable to sales declines on the Compound W® and Wartner® wart treatment brands, largely attributed to negative pricing dynamics in the cryogenic segment. The continued absence of the Little Remedies® pediatric cough/cold products voluntarily withdrawn in the fall of calendar year 2007and The Doctor’s® Night Guard™ brand, which continued to experience intense competitive pressures, were secondary factors.These declines were partially offset by increases on the Clear Eyes®, Murine™ ear care, Chloraseptic® and New Skin® brands. Household Products Revenues of $29.0 million were $0.9 million or $2.9% less than the prior year period.Sales increases for the Comet® brand, led by Comet Mildew
